Case 2:18-cv-00386-JDL Document 27 Filed 12/02/19 Page 1 of 5                                             PageID #: 112



                             UNITED STATES DISTRICT COURT
                                     DISTRICT OF MAINE
    U.S. Bank Trust, N.A., as Trustee for LSF9 CIVIL ACTION NO: 2:18-cv-00386-JDL
    Master Participation Trust

                     Plaintiff                                     PLAINTIFF’S PRETRIAL
                                                                   MEMORANDUM

                              vs.                                  RE:
                                                                   32 Park Road, Windham, ME 04062

    Mark A. Hoglund                                                Mortgage:
                                                                   July 22, 2009
                   Defendant                                       Book 27116, Page 144

         NOW COMES the Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation

Trust, (“Plaintiff ”) by and through its undersigned counsel, and hereby provides its Final Pre-Trial

Conference Memorandum, pursuant to Local Rule 16.4. It is the Plaintiff ’s positon that, the facts to

be proven at trial relating to the execution of the Hoglund Note and Mortgage, assignment of the

Mortgage to Plaintiff, endorsement and transfer of the Note to Plaintiff in accordance with 11

M.R.S.A. §§ 3-1201 and 3-1203, default in payment of this Note and the amount due, will entitle the

Plaintiff to Judgment as a matter of law under 14 M.R.S.A. § 6322.1 Pursuant to 14 M.R.S. § 6322, and

precedent2 the Plaintiff intends to meet its burden by proving:

•     “the existence of the mortgage, including the book and page number of the mortgage, and an

      adequate description of the mortgaged premises, including the street address, if any,3




1
  See Chase v. Higgins, 2009 ME 136 (2009); H.S.B.C. Bank, as Trustee v. Gabay, 2011 ME 101 (2011); see also, Abbot v. LaCourse,
2005 ME 103, 882, A.2d 253 (2005); Simansky v. Clark, 128 ME 280,147 A.205 (1929) (promissory note need only be
produced at trial and the suit cannot be defeated by questioning the standing of the party entitled to enforce a promise).
2
   See Chase v. Higgins; H.S.B.C. Bank, as Trustee v. Gabay, Deutsche Bank Nat’l Trust Co. v. Raggiani, 2009 ME 120, ¶¶ 5-8, 985
A.2d 1 (2009); Wells Fargo Bank, N.A. v. deBree, 2012 ME 34 (2012); Beneficial Maine Inc., v. Carter, 2011 ME 77 (2011) and
Bank of America v. Cloutier, 2013 ME 17 (Me. 2013).
3
  See P.L. 2009, ch. 402, §§ 9, 17 (effective June 15, 2009) (amending 14 M.R.S. §§ 2401(3), 6321 (2008)).



                                                               1
Case 2:18-cv-00386-JDL Document 27 Filed 12/02/19 Page 2 of 5                                                 PageID #: 113



•      properly presented proof of ownership of the mortgage note and the mortgage, including all

       assignments and endorsements of the note and the mortgage,4

•      a breach of condition in the mortgage,5

•      the amount due on the mortgage note, including any reasonable attorney fees and court costs,6

•      the order of priority and any amounts that may be due to other parties in interest, including any

       public utility easements,7

•      evidence of properly served notice of default and mortgagor’s right to cure in compliance with

       statutory requirements, in accordance with 14 M.R.S. 6111,

•      the defendants are not in military service in accordance with the Servicemembers Civil Relief Act,

       see 50 U.S.C.S. § 521 (LexisNexis Supp. 2009).”8

           A promissory note is self-authenticating, pursuant to F.R.Evid. 902(9). There is a

presumption of authenticity of signatures on promissory notes, such as the Hoglund Note. See 11

M.R.S. § 3-1308(1). Plaintiff is entitled to enforce the Hoglund Note by virtue of being the holder

of the instrument pursuant to 11 M.R.S. § 3-1301 (1). The records related to amounts owed are

admissible pursuant to F.R.Evid. 803(6) and 28 U.S.C. § 1732.9 The evidence at trial will prove that

Notice in conformity with 14 M.R.S.A. § 6111 was made upon the Defendant by certified mail,

return receipt requested.



4
    See P.L. 2009, ch. 402, § 17 (effective June 15, 2009) (amending 14 M.R.S. § 6321 (2008)).

5
    See Johnson v. McNeil, 2002 ME 99, ¶ 17, 800 A.2d 702, 705; see 14 M.R.S. § 6322 (2008).
6
 Johnson, 2002 ME 99, ¶ 17, 800 A.2d at 705; see 14 M.R.S. § 6322; P.L. 2009, ch. 402, § 11 (effective June 15, 2009) (to be
codified at 14 M.R.S. § 6111(1-A)).
7 Johnson, 2002 ME 99, ¶ 17, 800 A.2d at 705; see 14 M.R.S. § 6322;


8
  Chase v. Higgins 2009 ME 136 (2009); see also Camden Nat’l Bank v. Peterson, 2008 ME 85, ¶ 21, 948 A.2d 1251, 1257
(stating that a party seeking foreclosure must comply strictly with all steps required by statute).
9
  See U.S. Bank v. Jones, 330 F. Supp 3d 530, U.S.D.C. Me. June 26, 2018, affirmed , 925 F.3d 534 (1st Cir. (Me.) May 30,
2019), rehearing and rehearing en banc denied July 23, 2019)(1st Cir. holding (1) the district court did not abuse its discretion in
finding loan history including prior servicer loan history reliable enough to admit under Fed. R. Evid. 803(6); and (2) the
district court's admission of the history did not violate Fed. R. Evid. 901, 1001, or 1002).

                                                                 2
Case 2:18-cv-00386-JDL Document 27 Filed 12/02/19 Page 3 of 5                                              PageID #: 114



            A promissory note, secured by a mortgage, is a negotiable instrument, and therefore, it is

governed by the provisions of the Uniform Commercial Code, as codified in 11 M.R.S. § 3-1101, et

seq. A person or entity may be a person or entity “. . . entitled to enforce the instrument even though

the person is not the owner of the instrument.” 11 M.R.S. § 3-1301(3). A holder of the Note, as

defined as a person or entity entitled to enforce an instrument pursuant to 11 M.R.S. § 3-1301, has

standing to initiate, pursue, and prevail in a foreclosure action.10 The Note is a self-authenticating

document pursuant to F.R. Evid. 902(9). Rule 902(9) specifically provides that “extrinsic evidence of

authenticity as a condition precedent to admissibility is not required with respect to […] Commercial

paper, signatures thereon and documents relating thereto to the extent provided by general

commercial law.” F.R. Evid. 902(9). The term “commercial paper” is defined as “. . . an instrument,

other than cash, for the payment of money. Commercial paper - typically existing in the form of a

draft (such as a check) or a note (such as a certificate of deposit) - is governed by Article 3 of the

[Uniform Commercial Code].” Black’s Law Dictionary, 9th ed., 2009 (defining Paper, commercial paper).

There is no question that Article 3 of the Uniform Commercial Code (“UCC”), as codified in Maine

statute, is applicable to the transaction at issue here.11 As a negotiable instrument, governed by Article

3 of the UCC, the Note qualifies as commercial paper.

            The Mortgage and Assignments of Mortgage herein are self-authenticating documents. See

F.R. Evid. 902(4). Rule 902(4) provides that “. . . [e]xtrinsic evidence of authenticity as a condition

precedent to admissibility is not required with respect to […] a copy of an official record or report or

entry therein, or of a document authorized by law to be recorded or filed and actually recorded or

filed in a public office [..].” F.R. Evid. 902(4). As certified copies of public records, the Mortgage and


10
  See Bank of America v. Cloutier, 2013 ME 17 (Me. 2013). It is well settled that the “holder of a negotiable instrument
and the other parties listed in § 3-1301 are the ‘only’ parties entitled to enforce a negotiable instrument.” Green Tree
Servicing Inc. v. Corsetti, Cum. Sup. Ct. Docket No.: RE-11-419 (citing Mortgage Electronic Systems, Inc. v. Saunders, 2010 ME
79 ¶ 12, 2 A.3d 289 (Me. 2010)).
11
     See 11 M.R.S. § 3-1101, et seq.; Bank of America, N.A. v. Cloutier.

                                                                  3
Case 2:18-cv-00386-JDL Document 27 Filed 12/02/19 Page 4 of 5                        PageID #: 115



Assignments are self-authenticating documents. These documents are also admissible as they are

records of documents that affect an interest in property. See F.R.Evid. 803(14) and F.R.Evid.

803(15). See also F.R.Evid. 1005 (noting that the contents of a public record are proved by a certified

copy).

WITNESSES:

1.       Representative of Caliber Home Loans, Inc., servicer for the holder of the Note for

         Plaintiff

2.       Mark A. Hoglund

EXHIBITS:

1. Promissory Note in the amount of $231,136.00, executed by Mark A. Hoglund on July 22, 2009,

     for the benefit of United Wholesale Mortgage.

2. Mortgage Deed securing the residence located at 32 Park Road, Windham, ME 04062

     executed by Mark A. Hoglund on July 22, 2009, for the benefit of MERS, as nominee

     for United Wholesale Mortgage recorded in the Cumberland County Registry of Deeds in Book

     27116, Page 144.

3. Assignment of Mortgage to Bank of America, N.A., Successor by Merger to BAC Home Loans

     Servicing, LP fka Countrywide Home Loans Servicing, LP. dated January 17, 2012, and recorded

     in said Registry in Book 29307, Page 278.

4. Assignment of Mortgage to Nationstar Mortgage, LLC dated January 23, 2013 and

     recorded in said Registry in Book 30354, Page 148.

5. Assignment of Mortgage to Secretary of Housing and Urban Development dated September 21.

     2015, and recorded in said Registry in Book 33342, Page 175.

6. Assignment of Mortgage to U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust

     dated July 8, 2016 and recorded in said Registry in Book 33342, Page 176.



                                                  4
Case 2:18-cv-00386-JDL Document 27 Filed 12/02/19 Page 5 of 5                         PageID #: 116



7. Quitclaim Assignment to U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust

   dated January 26, 2018 and recorded in said Registry in Book 34649, Page 218.

8. Notice of Mortgagor’s Right to Cure to Mark A. Hoglund dated March 19, 2018.

9. Judgment Figures and Loan History of the Hoglund Mortgage.

10. Report reflecting Defendant is not entitled to the benefit Servicemembers Civil Relief

   Act


     DATED: December 2, 2019

                                                                Respectfully Submitted,
                                                                The Plaintiff, by its Counsel,
                                                                 /s/ Reneau J. Longoria, Esq
                                                                John A. Doonan, Esq., No. 3250,
                                                                Reneau J. Longoria, Esq., No.5746
                                                                Doonan, Graves & Longoria, LLC
                                                                100 Cum. Ctr, Suite 225D
                                                                Beverly, MA 01915


                                   CERTIFICATE OF SERVICE

         I, Reneau J. Longoria, Esq., hereby certify that on this 2nd day of December, 2019, I served a

copy of the above document by electronic notification using regular mail to the following:



                                                        /s/ Reneau J. Longoria, Esq.
                                                        John A. Doonan, Esq., Bar No. 3250
                                                        Reneau J. Longoria, Esq., Bar No. 5746
                                                        Attorneys for Plaintiff
                                                        Doonan, Graves & Longoria, LLC
                                                        100 Cummings Center, Suite 225D
                                                        Beverly, MA 01915
                                                        (978) 921-2670
                                                        JAD@dgandl.com
                                                        RJL@dgandl.com


Mark A. Hoglund
32 Park Road
Windham, ME 04062


                                                   5
